648 S.E.2d 207 (2007)
Raymond CARSON and wife, Patricia Carson
v.
Wilson Don GRASSMANN and wife Cynthia Grassmann; and Law Office of Carl S. Conroy, P.A., Escrow Agent.
No. 223P07.
Supreme Court of North Carolina.
June 27, 2007.
Kristina A. Graham, for Grassmann, et al.
David C. Williams, Concord, for Carson.
Prior report: ___ N.C.App. ___, 642 S.E.2d 537.

ORDER
Upon consideration of the petition filed on the 8th day of May 2007 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."